Order entered October 4, 1965, unanimously reversed, on the law, with $30 costs and disbursements to defendants-appellants, and the order of reference vacated. Defendant Republic National Bank of Dallas is a national bank. The venue of an.action against a national bank is governed by section 94 of title 12 of the United States 'Code. Said statute provides that actions and proceedings against a national bank may be had “ in any .State * * * court in the county * * -. • in which ” it is located. A national bank is located and established in the county specified in its charter as its principal place for doing business. (Leonardi v. Chase Nat. Bank, 81 F. 2d 19, cert. den. 298 U. S. 677.) The charter of said defendant bank establishes and locates the bank in Dallas County, 'Texas. The provisions of the Federal statute are mandatory upon the State courts. (Mercantile Nat. Bank v. Langdeau, 371 U. S. 555, 562; Michigan Nat. Bank v. Robertson, 372 U. S. 591.) It does not appear and it is not urged that defendant bank has waived the venue privilege specifically as to this action. (Cf. First Nat. Bank v. Morgan, 132 U. S. 141.) In the absence of express consent to be sued in the forum State, a national bank does not waive the Federal venue privilege by doing business of the nature engaged in by defendant. (See Olberding v. Illinois Cent. R. R. Co., 346 U. S. 338, 341-342.)
Concur — Botein, P. J., McNally, Stevens, Eager and 'Steuer, JJ.